DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejections under 35 USC 102(a)(1) and 103:
Applicant’s Argument: Applicant argues regarding claim 17 that the prior art to Chen fails to teach “coupled to a utility meter” and “wherein the operational response includes to prevent transmitting data.” The arguments are the same in response to the rejections of Claims 1 and 9 with the exception of the argument regarding the utility meter.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1, 9, 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended claim 17 to include a utility meter and amended all the independent claims to indicate preventing transmissions in response to the temperature thus changing the scope of the invention necessitating a new grounds of rejection after an updated search. A new reference is applied below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 8-12, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Nagel et al. (“Nagel”) (US 20110047370 A1).

Regarding claim 1, Williams teaches
A method comprising: 
storing, by a meter interface device, a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds see table ¶0048, and ¶0056-60 detects based on stored thresholds]; 
identifying, by the meter interface device, a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period or schedule, or in response to trigger event being a request to report temperature]; 
measuring, by the meter interface device based on the identifying, a temperature of the meter interface device [¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
comparing, by the meter interface device based on the measuring, the temperature to the temperature threshold value [¶0048 shows table with stored temperature thresholds, and ¶0056-60 detect by server program that temperature is above TRadioOff considered comparing]; 
[see ¶0056-60, wherein temperature satisfies the threshold value if it is below TRadioOff]; 
and executing, by the meter interface device, an operational response based on determining that the temperature value does not satisfy the temperature threshold value, wherein the operational response includes preventing transmitting data [see ¶0085-86, temperatures above TRadioOff threshold causes transition to radio off state, see ¶0056-60 when radio off state is active then communication prevented].
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, however Williams does not expressly teach coupling with a utility meter, however Nagel teaches the computing device as in Williams may implement and thus be communicatively coupled to a utility meter  [¶0070-71 teaches a computing device such as a personal computer, which can store i.e. be communicatively coupled to the functions performing the processes of utility meter as in ¶0049 in storage memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter interface to be further communicatively coupled to a utility meter. Williams teaches sensors and a meter interface program housed in a laptop but does not teach a utility meter, however it would have been obvious to modify the laptop of Williams which is a meter interface to further be coupled to programs implementing a utility meter and thus be communicatively coupled to a utility meter as in Nagel who teaches utility meters may be part of a personal laptop ¶0070-71 thus making this an obvious combination of prior art elements according to known techniques to store customer usage data, account data, ¶0049, for managing consumption ¶0037-39 based on readings. 

Regarding claim 2, Williams-Nagel teaches The method of claim 1, wherein the temperature value is one of an ambient temperature of the meter interface device, or a temperature of a component [Williams ¶0048, ¶0056-60, temperatures are of modules 11 of utility interface within laptop 12].
Williams teaches communicating data as in ¶0056-60 but does not expressly teach utility data however Nagel teaches data includes meter data [¶0037-39, meter data sent by utility meter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sent in Williams to be meter data. Williams teaches transmissions but not of meter data however it would have been obvious to modify Williams to send meter data as Williams’s laptop 12 can be modified to implement a utility meter to send usage or meter information as in ¶0037-39 of Nagel for managing consumption ¶0037-39 based on readings. 

Regarding claim 3, Williams-Nagel teaches:
The method of claim 1, wherein the utility meter is a water meter [¶0036 of Nagel, example of utility meter is water meter, see rationale for combination as in claim 1].

Regarding claim 4, Williams-Nagel teaches:
The method of claim 1, wherein executing the operational response comprises: preventing receiving data from a wireless network [Williams ¶0056-60, radio off state means no communication to or from network, entered when TRadioOff threshold temperature exceeded]

Regarding claim 8, Williams-Nagel teaches:
The method of claim 1, wherein the trigger event includes one of a time-based schedule, or a threshold number of at least one of unsuccessful transmissions or receptions of data by the meter interface device [¶0042-46 of Williams, microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period].

Regarding claim 9, Williams teaches
A meter interface device comprising: 
[Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39, processor, memory] executes the instructions to:
store a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds]; 
identify a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period, or in response to trigger event being a request to report temperature]; 
measure, in response to the identification of the trigger event, a temperature of the meter interface device [¶0042-45 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
compare, in response to the measurement of the temperature, a temperature value to the temperature threshold value [¶0048 shows table with stored temperature thresholds, and ¶0056-60 detect by server program that temperature is above TRadioOff considered comparing]; 
determine, in response to the comparison, whether the temperature value satisfies the temperature threshold value [see ¶0056-60, wherein temperature satisfies the threshold value if it is below TRadioOff]; 
and execute an operational response based on a determination that the temperature value does not satisfy the temperature threshold value, wherein the operational response includes to prevent transmitting data [see ¶0085-86, temperatures above TRadioOff threshold causes transition to radio off state, see ¶0056-60 radio off state is active and communication prevented].
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, however Williams does not expressly teach coupling with a utility meter, however Nagel teaches the [¶0070-71 teaches a computing device such as a personal computer, which can store i.e. be communicatively coupled to the functions performing the processes of utility meter as in ¶0049 in storage memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter interface to be further communicatively coupled to a utility meter. Williams teaches sensors and a meter interface program housed in a laptop but does not teach a utility meter, however it would have been obvious to modify the laptop of Williams which is a meter interface to further be coupled to programs implementing a utility meter and thus be communicatively coupled to a utility meter as in Nagel who teaches utility meters may be part of a personal laptop ¶0070-71 thus making this an obvious combination of prior art elements according to known techniques to store customer usage data, account data, ¶0049, for managing consumption ¶0037-39 based on readings. 

Regarding claim 10, Williams-Nagel teaches The meter interface device of claim 9, wherein the temperature value is one of an ambient temperature of the meter interface device, or a temperature of a component included in the meter interface device [Williams ¶0045-48, ¶0056-60, temperatures are of modules of utility interface within laptop 12].
Williams teaches communicating data as in ¶0056-60 but does not expressly teach utility data however Nagel teaches data includes meter data [¶0037-39, meter data sent by utility meter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sent in Williams to be meter data. Williams teaches transmissions but not of meter data however it would have been obvious to modify Williams to send meter data as Williams’s laptop 12 can be modified to implement a utility meter to send usage or meter information as in ¶0037-39 of Nagel for managing consumption ¶0037-39 based on readings. 

Regarding claim 11, Williams-Nagel teaches:
[¶0036 of Nagel, example of utility meter is water meter, see rationale for combination as in claim 9].

Regarding claim 12, Williams-Nagel teaches:
The meter interface device of claim 9, wherein executing the operational response comprises: preventing receiving data from a wireless network [Williams ¶0056-60, radio off state means no communication to or from network]

Regarding claim 16, Williams-Nagel teaches:
The meter interface device of claim 9, wherein the trigger event includes one of a time-based schedule, or a threshold number of at least one of unsuccessful transmissions or receptions of data by the meter interface device [¶0042-45 of Williams, microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period].

Regarding claim 17, Williams teaches
A non-transitory, computer-readable storage medium storing instructions executable by a processor of a meter interface device, which when executed cause the meter interface device to [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39, processor, memory storing program]:
store a temperature threshold value [Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds]; 
identify a trigger event [¶0042 microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period, or in response to trigger event being a request to report temperature]; 
[¶0042 in response to trigger of temperature monitor, the temperatures sensors are interrogated and response signal indicative of temperature is received considered measuring the temperature]; 
compare, in response to the measurement of the temperature, a temperature value to the temperature threshold value [¶0045-48 shows table with stored temperature thresholds, and ¶0060 detect by server program that temperature is above TRadioOff considered comparing]; 
determine, in response to the comparison, whether the temperature value satisfies the temperature threshold value [see ¶0056-60, wherein temperature satisfies the threshold value if it is below TRadioOff]; 
and execute an operational response based on a determination that the temperature value does not satisfy the temperature threshold value, wherein the operational response includes to prevent transmitting data [see ¶0085-86, temperatures above TRadioOff threshold causes transition to radio off state, see ¶0056-60 radio off state is active and communication prevented].
Williams teaches a temperature sensor communicatively coupled to a device and the device may be a laptop implementing the temperature response algorithm on a program i.e. the meter interface, however Williams does not expressly teach coupling with a utility meter, however Nagel teaches the computing device as in Williams may implement and thus be communicatively coupled to a utility meter  [¶0070-71 teaches a computing device such as a personal computer, which can store i.e. be communicatively coupled to the functions performing the processes of utility meter as in ¶0049 in storage memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the meter interface device 12 of Williams which is considered to be the meter interface to be further communicatively coupled to a utility meter. Williams teaches sensors and a meter interface program housed in a laptop but does not teach a utility meter, however it would have been obvious to modify the laptop of Williams which is a meter interface to further be coupled to programs implementing a utility meter and thus be communicatively coupled to a utility meter as in Nagel who teaches utility meters may be part of a personal laptop ¶0070-71 thus making this an obvious combination 

Regarding claim 18, Williams-Nagel teaches: The non-transitory, computer-readable storage medium of claim 17, wherein the temperature value is one of an ambient temperature of the meter interface device, or the temperature of a component included in the meter interface device [Williams ¶0048, ¶0056-60, temperatures are of modules of utility interface within laptop 12].
Williams teaches communicating data as in ¶0056-60 but does not expressly teach utility data however Nagel teaches data includes meter data [¶0037-39, meter data sent by utility meter].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the data sent in Williams to be meter data. Williams teaches transmissions but not of meter data however it would have been obvious to modify Williams to send meter data as Williams’s laptop 12 can be modified to implement a utility meter to send usage or meter information as in ¶0037-39 of Nagel for managing consumption ¶0037-39 based on readings. 

Regarding claim 20, Williams-Nagel teaches:
The non-transitory, computer-readable storage medium of claim 17, wherein the trigger event includes one of a time-based schedule, or a threshold number of at least one of unsuccessful transmissions or receptions of data by the meter interface device [¶0042-45 of Williams, microprocessor of meter interface, 22, includes program 39 to periodically interrogate sensor i.e. measure a sensor at periodic intervals thus considered responsive to a trigger event being the interval part of the period].


Claim 5-6, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Nagel et al. (“Nagel”) (US 20110047370 A1) and Hunt et al. (“Hunt”) (US 20150105932 A1).


The method of claim 1.
Williams teaches a response to temperature but does not teach identifying a characteristic of data to determine a different response.
Hunt teaches wherein executing the operational response comprises: identifying, by the meter interface device, a characteristic of the data to be transmitted [¶0037, temperature reading above threshold, ¶0039-40 priority of data available determined]; and determining, by the meter interface device, whether the data is to be transmitted based on the characteristic of the data [¶0040 duty cycles changed, available data transmitted based on priority not exceeding calculated amount, lower priority ignored / prevented from transmitting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Williams to include analyzing priority to determine transmitting some data based on priority as in Hunt. Williams teaches shutting down a transmitter. It would have been obvious to modify Williams such that the response is modified to selectively prevent data of a lower priority and transmit higher priority as in Hunt who teaches as this is necessary when the system suffers due to overheating ¶0002 thus allowing some data to transmit and preventing other data. 

Regarding claim 6, Williams-Nagel teaches:
The method of claim 5, wherein the characteristic of the data includes at least one of an amount of the data, a priority of the data, or a content of the data [Hunt ¶0037-40, priority, see rationale for combination as in claim 5].

Regarding claim 13, Williams-Nagel teaches:
The meter interface device of claim 9.
Williams teaches a response to temperature but does not teach identifying a characteristic of data to determine a different response.
Hunt teaches wherein, when executing the operational response, the processor further executes the instructions to: identify a characteristic of the data to be transmitted [¶0037, temperature reading above threshold, ¶0039-40 priority of data available determined]; and determine whether the data is to be transmitted based on the characteristic of the data [¶0040 duty cycles changed, available data transmitted based on priority not exceeding calculated amount, lower priority ignored / prevented from transmitting].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the response in Williams to include analyzing priority to determine transmitting some data based on priority as in Hunt. Williams teaches shutting down a transmitter. It would have been obvious to modify Williams such that the response is modified to selectively prevent data of a lower priority and transmit higher priority as in Hunt who teaches as this is necessary when the system suffers due to overheating ¶0002 thus allowing some data to transmit and preventing other data. 

Regarding claim 14, Williams-Nagel teaches:
The meter interface device of claim 13, wherein the characteristic of the data includes at least one of an amount of the data, a priority of the data, or a content of the data [Hunt ¶0037-40, priority, see rationale for combination as in claim 13].

Claim 7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (“Williams”) (US 20080007192 A1) in view of Nagel et al. (“Nagel”) (US 20110047370 A1) and Tsujita (US 20170164072 A1).

Regarding claim 7, Williams-Nagel teaches:
The method of claim 1, further comprising:
Storing, by the meter interface device, various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042-45, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
[¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage of battery 37 Figure 4 compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
Tsujita teaches measuring, by the meter interface device, a voltage value relative to a circuit of a radio frontend included in the meter interface device, in response to determining that a temperature value does not satisfy the temperature threshold value [¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value in this certain case as the claim does not specify how a temperature fails a threshold thus being above or below a first and second threshold may in some cases be considered failing, and after this detection a voltage relative to circuit figure 4 is measured]; comparing, by the meter interface device, the voltage value to the voltage threshold value [¶0095]; and determining, by the meter interface device based on the comparing of the voltage value to the voltage threshold value, whether the voltage value satisfies the voltage threshold value [¶0095];
Williams teaches executing a modification to transmission but does not teach based on temperature and voltage being below a threshold.
Tsujita teaches and wherein the executing further comprises: executing, by the meter interface device, the operational response based on determining that the temperature value does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order to determine performing a regulation on transmission as in Tsujita. Williams teaches detecting temperature is failing a threshold and regulating a transmission in response which can mean modifying parameters. The claim does not specify how a temperature fails to meet the condition thus an additional temperature threshold or different temperature threshold can be used and falling below the threshold being considered failing as in Tsujita. It would have been obvious to modify Williams such that in 

Regarding claim 15, Williams -Nagel teaches:
The meter interface device of claim 9, wherein the processor further executes the instructions to:
Store various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
Tsujita teaches a memory and a voltage threshold [¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
Tsujita teaches measure a voltage relative to a circuit of a radio frontend included in the meter interface device, in response to the determination that a temperature value does not satisfy the temperature threshold value [¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value, and after a voltage relative to circuit figure 4 is measured]; compare, in response to the measurement of the voltage, the voltage value to the voltage threshold value [¶0095]; determine, in response to the comparison of the voltage value to the voltage threshold value, whether the voltage satisfies the voltage threshold value [¶0095];

Tsujita teaches and wherein, when executing the operational response, the processor further executes the instructions to: execute the operational response based on the determination that the temperature does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order to determine performing a regulation on transmission as in Tsujita. Williams teaches detecting temperature is failing a threshold and regulating a transmission in response which can mean modifying parameters. The claim does not specify how a temperature fails to meet the condition thus an additional temperature threshold or different temperature threshold can be used and falling below the threshold being considered failing as in Tsujita. It would have been obvious to modify Williams such that in response to a type of temperature threshold not being met at a device, to further measure a voltage compared to a threshold as an additional condition for performing the transmission regulation as in Tsujita. Tsujita teaches temperature of an area can be measured and the temperature status can lead to a response in which a voltage is then checked before a transmission parameter is set i.e. a restriction on a certain transmission of specific data as in ¶0095 of Tsujita, thus it would have been an obvious modification to include the voltage condition in Williams as Tsujita also teaches these conditions can be used to restrict transmissions thus the combination would yield a reasonable expectation of success in order to reduce power consumptions ¶0015 and identify status of areas ¶0016.

Regarding claim 19, Williams-Nagel teaches:
The non-transitory, computer-readable storage medium of claim 17, further storing instructions executable by the processor of the meter interface device, which when executed cause the meter interface device to: store various thresholds [Williams Figure 1 shows ¶0028-31, ¶0042, element 12 with integrated part 11 in housing 13 comprising server program 39 and measures temperature considered comprising a meter interface, stores thresholds ¶0048, ¶0056-60 detects based on stored thresholds].
Williams teaches storing thresholds but does not expressly teach a voltage threshold.
Tsujita teaches a memory and a voltage threshold [¶0037 teaches memory 35b Figure 4 and ¶0095 teaches sensors that detect temperature in an area and detect voltage compared to a set voltage threshold considered a stored voltage threshold].
Williams teaches measuring temperature but does not teach measuring and comparing a voltage.
Tsujita teaches measure a voltage relative to a circuit included in the meter interface device, in response to determining that a temperature value does not satisfy the temperature threshold value [¶0095, temperature of an area is measured and below threshold thus fails to meet threshold value, and after a voltage relative to circuit figure 4 is measured]; compare a voltage value to the voltage threshold value [¶0095]; determine, in response to the comparison of the voltage value to the voltage threshold value, whether the voltage value satisfies the voltage threshold value [¶0095];
Williams teaches executing a modification to transmission but does not teach based on temperature and voltage being below a threshold.
Tsujita teaches and wherein, when instructions to execute the operational response, further comprise instructions, which when executed cause the meter interface device to: execute the operational response based on the determination that the temperature value does not satisfy the temperature threshold value and the voltage value does not satisfy the voltage threshold value [¶0095, transmitter modified such that certain signals are not sent see also ¶0096 power is modified based on detections].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a voltage threshold that is used after a temperature threshold is met in order to determine performing a regulation on transmission as in Tsujita. Williams teaches detecting temperature is failing a threshold and regulating a transmission in response which can mean modifying parameters. The claim does not specify how a temperature fails to meet the condition thus an additional temperature threshold or different temperature threshold can be used and falling below the threshold being considered failing as in Tsujita. It would have been obvious to modify Williams such that in .

Conclusion
Examiner suggests defining how the temperature fails to meet the threshold as temperatures may fail to meet a threshold in a variety of ways e.g. above a threshold thus the claims may be interpreted under broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478